Electronically Filed
                                                       Supreme Court
                                                       SCPW-11-0000366
                                                       13-JUN-2011
                                                       02:16 PM


                        NO. SCPW-11-0000366


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                         DJC, Petitioner,


                                vs.


      THE HONORABLE SHERRI ANN L. IHA, JUDGE OF THE FAMILY

          COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I;

                      and JSC, Respondents.



                        ORIGINAL PROCEEDING

                       (FC-D No. 10-1-6277)


                              ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

  and Circuit Judge Sakamoto, in place of McKenna, J. recused)


          Upon consideration of respondent JSC's motion for

reconsideration and the papers in support,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai'i, June 13, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr. 


                               /s/ Karl K. Sakamoto